DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10,  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0173875) in view of Anantha (US 4, 196, 440).
Regarding claim 1, Yamamoto discloses a photodetector comprising: a substrate layer (Fig.1A, Fig. 2C; numeral 1); a buried layer  (22) deposited upon a first surface area of the substrate layer (1); an epitaxial layer  (Fig.1A, numeral 33; Fig.2C, numeral 31) deposited upon a first portion of a first surface area of the buried layer (22) ; a plug layer (4) deposited upon a second portion of the first surface area of the buried layer (22), wherein the epitaxial layer  (33) and the plug layer  (4) are adjacent to each other on the first surface area of the buried layer (22); a p-plus layer (7) deposited upon a first surface area of the epitaxial layer (33) opposite from the first surface area of the buried layer (22); an n-plus layer  (9) deposited upon a first surface area of the plug layer  (4) opposite from the first surface area of the buried layer (22) ; a pre-metal dielectric (PMD) layer (86) deposited upon a first surface area of the p-plus layer (7) opposite from the first surface area of the epitaxial layer (33) and upon a first surface area of the n-plus layer (9) opposite from the first surface area of the plug layer (4); a first node (11) coupled, through the PMD layer (86), to the p-plus layer (6); and a second node (14) coupled, through the PMD layer (86), to the n-plus layer (9).
 Yamamoto does not explicitly disclose (1) wherein the epitaxial layer includes an intrinsic region; (2) wherein at least a portion of the p-plus layer is not covered by the first node.
Regarding element (1), Yamamoto however discloses that impurity concentration of the base layer (33) is set to a low value ([0005]).

Regarding element (2), Anantha however discloses wherein at least a portion of the p-plus layer ( Fig.5, numeral 50; Fig.6, “P+”) is not covered by the first node (76).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yamamoto with Anantha to have at least a portion of the p-plus layer is not covered by the first node for the purpose of fabrication a lateral PNP transistor (Anantha, column 6, lines 15-20).
Regarding claim 2, Yamamoto discloses  one or more trenches  (Fig.1, numeral 91) spanning multiple layers  (86), (33), (1) from the PMD layer  (86) to the buried layer (22) at outer sides of the p-plus layer (6) and n-plus layer (9).
Regarding claim 4, Yamamoto discloses wherein the substrate layer (1) comprises a p-type substrate ([0031]).  
Regarding claim 5, Yamamoto discloses wherein the buried layer comprises an n-type buried layer (NBL) (Fig.2C, numeral 22).  
Regarding claim 6, Yamamoto discloses wherein the epitaxial layer comprises n- type epitaxial (N-EPI) silicon (Fig.1; Fig.2C, numeral 31).  
Regarding claim 10, Yamamoto discloses wherein the plug layer (Fig.2C, numeral 4) punctures the buried layer (22).  
Regarding claim 11, Yamamoto discloses wherein more than one electronics module assemblies form an array comprising the more than one electronics module assemblies (Fig.2B).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Anantha as applied to claim 2 above, and further in view of Asano (US 6, 828, 644).
Regarding claim 3, Yamamoto does not disclose wherein one of the one or more trenches is located between the p-plus layer and n-plus layer.
Asano however discloses wherein one of the one or more trenches (Figs. 2; numeral 20) is located between the p-plus layer (5) and n-plus layer (1A).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yamamoto with Asano to have one of the one or more trenches located between the p-plus layer and n-plus layer for the purpose of reducing parasitic capacitance between two adjacent impurity regions (Asano, column 1, lines 14-19).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Anantha as applied to claim 1 above, and further in view of Wang (US 2019/0288132).
Regarding claim 8, Yamamoto does not disclose   wherein a portion of a surface area of the PMD layer is configured to receive a photon.  
Wang however discloses wherein a portion of a surface area of the PMD layer is configured to receive a photon (Fig.72).  

Regarding claim 9, Yamamoto does not disclose wherein a portion of a second surface area of the substrate layer is configured to receive a photon.  
Wang however discloses wherein a portion of a second surface area of the substrate layer is configured to receive a photon (Fig.24, numeral 2430; [0258]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a portion of a second surface area of the substrate layer is configured to receive a photon for the purpose of wavelength selective detection for CWDM and/or bi directional free space optical communication (Wang, [0258]).
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Masini (US 7, 397, 101) in view of Natsuaki (US 2020/0259038).
Regarding claim 1, Masini discloses a photodetector comprising: a substrate layer; a buried layer (Fig.2, “silicon oxide”)  deposited upon a first surface area of the substrate layer (200); an epitaxial layer  (210); (215) deposited upon a first portion of a first surface area of the buried layer (“silicon oxide”), the epitaxial layer includes an intrinsic region (215); a plug layer (220) deposited upon a second portion of the first surface area of the buried layer (“silicon oxide”), wherein the epitaxial layer (210); (215) and the plug layer (220) are adjacent to each other on the first surface area of the buried layer (“silicon oxide)); a layer  (246) deposited upon a first surface area of the epitaxial layer (210) opposite from the first surface area of the buried layer (“silicon 
Masini does not disclose that the layer (246) is a p-plus layer and the layer (251) is a n-plus layer and the pre-metal dielectric (PMD) layer  deposited upon a first surface area of the p-plus layer opposite from the first surface area of the epitaxial layer  and upon a first surface area of the n-plus layer opposite from the first surface area of the plug layer and the first and the second node coupled to the n-plus layer and p-plus layer through the PMD.
Natsuaki however discloses that the layer contact layers are a p-plus layer (Fig.4, numeral 7 and the layer is a n-plus layer  (5) and the pre-metal dielectric (PMD) layer (15)  deposited upon a first surface area of the p-plus layer  (7) opposite from the first surface area of the epitaxial layer  (1) and upon a first surface area of the n-plus layer  (5) opposite from the first surface area of the plug layer (4) and the first (11) and the second (12) nodes coupled to the n-plus layer (5) and p-plus layer (7) through the PMD (15).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Masini with Natsuaki to have the layer (246) is a p-plus layer and the layer (251) is a n-plus layer and the pre-metal dielectric (PMD) layer  deposited upon a first surface area of the p-plus layer opposite from the first surface area of the epitaxial layer  and upon a first surface area of the n-plus layer opposite from the first surface area of the plug layer and the first and the second node coupled to 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Masini in view of Natsuaki of  as applied to claim 1 above, and further in view of Poenar (US 2007/0170537)
Regarding claim 20, Masini does not disclose wherein the at least a portion of the p-plus layer not covered by the first node corresponds to a photon-detection area of the photodetector.
	Poenar however discloses the at least a portion of the p-plus layer not covered by the first node corresponds to a photon-detection area (104) of the photodetector ([0037]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Masini with Poenar to have the at least a portion of the p-plus layer not covered by the first node corresponds to a photon-detection area of the photodetector for the purpose of fabrication a photo-sensing semiconductor device (Poenar, [0037]).
	Regarding claim 21, Poenar discloses wherein the first node (Fig.1A, numeral 120) and the second node (118) correspond to a voltage node and a ground node, respectively, of a photodiode ([0055]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, and 21 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891